Memorandum: Petitioner mother appeals from an order denying her objections to the order of the Support Magistrate. That order granted the motion of respondent father to dismiss the mother’s petition for modification of the child support provisions contained in the parties’ opting-out agreement, which was incorporated but not merged into the parties’ judgment of divorce. Contrary to the contention of the mother, Family Court properly denied her objections. In support of her petition, the mother failed to demonstrate the requisite “unanticipated and unreasonable change in circumstances warranting an adjust*1511ment of support or that the current level of support is inadequate to meet the children’s basic needs” (Matter of Nuchereno v Pecora, 278 AD2d 944 [2000]). “Indeed, [the mother’s] generalized claims that the children’s needs had increased were insufficient even to warrant a hearing” (Kamerman v Kamerman, 269 AD2d 165 [2000]; see Beck v Beck, 236 AD2d 703, 704 [1997]; Matter of Scholet v Newell, 229 AD2d 621, 622 [1996]).
We have considered the mother’s remaining contentions and conclude that they are without merit. Present — Martoche, J.P, Smith, Centra, Green and Pine, JJ.